DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11, 14-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McVittie et al. (US 2016/0341955, hereinafter “McVittie”).

Claim 1: McVittie discloses an oscillator control system (Fig.5), comprising: 
an oscillator structure (114) configured to oscillate about an axis (both of a fast scan and slow scan axis; see [0022]), wherein an angle amplitude and a frequency of the oscillator structure have a non-linear dependency (inherent in a MEMS resonator; see also [0061], which describes a nonlinear relationship with the drive amplitude reduction circuit 520); 
a driver circuit (528) configured to generate a driving signal (173) to drive an oscillation of the oscillator structure (see [0024]); 
a detection circuit (512, 514) configured to measure the angle amplitude (via 512, which corresponds to the measured amplitude; see [0051]) and a phase error of the oscillator structure (output from 514, which represents a phase difference between zero crossing information provided in the feedback signal and the phase value on node 517, thus a phase error; see [0053]); 
an outer control loop (from 512 to 520 to 522) comprising an amplitude controller (520) configured to generate a reference oscillator period (“dynamic phase offset” 521; see [0056]) based on the measured angle amplitude (based on 512; see Fig.5, [0049], [0056] and [0077]); and 
an inner control loop (from 514 to 527, including 516, 518, 522, 524, 526, and 527) comprising a period and phase controller (516, 518, 522) configured to receive the reference oscillator period from the outer control loop (at 521; see Fig.5) and the measured phase error from the detection circuit (at 514), generate at least one control parameter of the driving signal based on the reference oscillator period and the measured phase error (e.g. 523; see [0057]), and determine a driving period of the driving signal based on the reference oscillator period and the measured phase error (e.g. at the output of 527), 
wherein the driver circuit (528) is configured to generate the driving signal based on the at least one control parameter of the driving signal and the driving period (based on 523, which is used to generate the output of 527; see Fig.5 and [0057] and [0058]).

Claim 14: McVittie discloses a method for controlling an oscillator structure (oscillating structure 114, Fig.5) configured to oscillate about an axis according to a driving signal (according to drive signal output from 528; see [0022] and [0024])), wherein an angle amplitude and a frequency of the oscillator structure have a non-linear dependency (inherent in a MEMS resonator; see also [0061], which describes a nonlinear relationship with the drive amplitude reduction circuit 520), the method comprising: 
measuring the angle amplitude of the oscillator structure (via 512, which corresponds to the measured amplitude; see [0051]); 
measuring the phase error of the of the oscillator structure (output from 514, which represents a phase difference between zero crossing information provided in the feedback signal and the phase value on node 517, thus a phase error; see [0053]); 
generating a reference oscillator period based on the measured angle amplitude (“dynamic phase offset” 521; see [0056]); 
generating at least one control parameter (at 523; see [0057]) of the driving signal based on the reference oscillator period and the measured phase error (see [0057], where 523 is based on the measured phase error and the dynamic phase offset), including adapting the at least one control parameter of the driving signal to compensate for the measured phase error (see [0057]); 
determining a driving period of the driving signal based on the reference oscillator period and the measured phase error, including adapting the driving period to compensate for the measured phase error ([0057-0058]); and 
generating the driving signal based on the at least one control parameter of the driving signal and the driving period (output 527, which is based on the “control parameter” 523 and the drive period generated via 524, 526, and 527; see Fig.5 and [0057-0058]).

Claims 2 and 15: McVittie discloses the outer control loop further comprises an amplitude error generator (512) configured to receive the measured angle amplitude (measured via a peak detector within 512; see [0051]) and a reference angle amplitude (“feedback amplitude setpoint” 536), and generate an amplitude error measurement based on a difference between the measured angle amplitude and the reference angle amplitude (see [0051]-[0052]), and
the amplitude controller (520) is configured to receive the amplitude error measurement and generate the reference oscillator period based on the amplitude error measurement (see Figs.5, 7, and 8).

Claims 3 and 16: McVittie discloses wherein the amplitude controller is configured to generate the reference oscillator period based on the amplitude error measurement such that the amplitude error measurement becomes zero on average while the oscillator structure is oscillating (see [0052], where the AGC feedback results in the “amplitude of feedback signal” remaining “substantially constant”, thus an amplitude error of zero on average).
Claims 4 and 17: McVittie discloses a supplemental feedback path (from 512 to 526) coupled to an output of the amplitude error generator (output of 512) and configured to transmit the amplitude error measurement to the period and phase controller (at 526), wherein the period and phase controller is configured to receive the amplitude error measurement (at 526), the reference oscillator period (at 522), and the measured phase error (at 516), and generate the at least one control parameter of the driving signal and the driving period based on the received amplitude error measurement, the received reference oscillator period, and the measured phase error (e.g. alternatively, the output of 526 may be considered the “at least control parameter”, with the output of 527 being the “driving period”, the output of 526 being based on the received signals 513, 521, and 517).
Claims 8 and 19: McVittie discloses  wherein the measured phase error is defined by a time difference between a measured time at which a zero- crossing of the oscillator structure occurs and an expected time at which the zero- crossing of the oscillator structure is expected to occur (see [0053], where “PD 514 measures a phase difference between zero crossing information provided in the feedback signal and the phase value on node 517 produced by PLL 517”, the “phase difference” being equivalent to a time difference between a measured time at which a zero-crossing of the oscillator structure occurs, i.e. “zero cross information” and an expected time at which the zero crossing … is expected to occur, i.e. the phase value on node 517).
Claims 9 and 20: McVittie discloses wherein the driving period is defined by two consecutive expected zero-crossing times of the oscillator structure (see Fig.5, [0050] and [0053]).
Claims 11 and 21: McVittie discloses wherein the at least one control parameter includes at least one of a voltage level of the driving signal, a duty cycle of the driving signal, or a reference phase of the driving signal (e.g. 523, which may be considered a reference phase of the driving signal; see [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McVittie in view of Tauscher et al. (US 9,759,909, hereinafter “Tauscher”).

McVittie discloses a 
a microelectromechanical system (MEMS) mirror (116, 114; see [0020]) configured to oscillate about an axis (both of a fast scan and slow scan axis; see [0022]), wherein an angle amplitude and a frequency of the MEMS mirror have a non-linear dependency (inherent in a MEMS resonator; see also [0061], which describes a nonlinear relationship with the drive amplitude reduction circuit 520);
a driver circuit (528) configured to generate a driving signal to drive an oscillation of the MEMS mirror (see [0024]);
a detection circuit (512, 514) configured to measure the angle amplitude (via 512, which corresponds to the measured amplitude; see [0051]) and a phase error of the MEMS mirror (output from 514, which represents a phase difference between zero crossing information provided in the feedback signal and the phase value on node 517, thus a phase error; see [0053]);
an outer control loop (from 512 to 520 to 522) comprising an amplitude controller (520) configured to generate a reference mirror period (“dynamic phase offset” 521; see [0056])  based on the measured angle amplitude (based on 512; see Fig.5, [0049], [0056] and [0077]); and
an inner control loop (from 514 to 527, including 516, 518, 522, 524, 526, and 527) comprising a period and phase controller (516, 518, 522) configured to receive the reference mirror period from the outer control loop (at 521; see Fig.5) and the measured phase error from the detection circuit (at 514), generate at least one control parameter of the driving signal based on the reference mirror period and the measured phase error (e.g. 523; see [0057]), and determine a driving period of the driving signal based on the reference mirror period and the measured phase error e.g. at the output of 527),
wherein the driver circuit (528) is configured to generate the driving signal based on the at least one control parameter of the driving signal and the driving period (based on 523, which is used to generate the output of 527; see Fig.5 and [0057] and [0058]).

While McVittie discloses the oscillating MEMS device as a “scanning mirror”, McVittie only discloses using such a device for a laser projector (see [0020]). McVittie does not disclose utilizing the scanning mirror for a LIDAR system, as required by the preamble of claim 24 and indicated by strikethrough annotation above. Tauscher discloses that scanning platforms and mirror assemblies may be utilized for LIDAR systems in addition to scanning laser projectors (col.1,59-63). One of ordinary skill in the art would have thus recognized the scanning mirror of McVittie as suitable for the intended use of a LIDAR system. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the scanning mirror of McVittie within the use of a LIDAR system as an art recognized suitability of a scanning mirror for an intended purpose within the context of a LIDAR system.

Allowable Subject Matter
Claims 5-7, 10, 12-13, 18, 22-24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the following features could not be found in the prior art within the context of the claims:
“the determined oscillator period error is a difference between the estimated oscillator period and the reference oscillator period” (claims 5, 26, and similar limitations of claim 24; McVittie discloses a summer, thus does not clearly disclose the period error as “a difference between the estimated oscillator period and the reference oscillator period”; see [0056] and Fig.5 of McVittie)
“the inner control loop further comprises a phase error generator configured to receive a noise measurement and the measured phase error” (claims 7 and similar limitations of claim 18)
“wherein the amplitude controller has a first control bandwidth and the period and phase controller has a second control bandwidth greater than the first control bandwidth” (McVittie discloses the opposite: the amplitude loop having a greater bandwidth than the phase loop; see claim 5 of McVittie)
“wherein the driving signal is a pulse width modulated signal”, where “the driving circuit is configured to adjust at least one of the low voltage level or the high voltage level of the driving signal based on the at least one control parameter” or “driving circuit is configured to adjust at least one of a turn-on time or a turn-off time of the driving signal, wherein the turn-on time defines a transition from the low voltage level to the high voltage level within the driving period and the turn- off time defines a transition from the high voltage level to the low voltage level within the driving period” (claims 12, 13, 22, and 23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849